                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION
                                 No. 4:18-CV-190-D


ROBERT DUNN, and ROBERT DUNN                    )
CONSTRUCTION OF NEW BERN, INC.,                 )
                                                )
                                  Plaintiffs,   )
                                                )
                      v.                        )                     ORDER
                                    )
MAGEE ESCAPES, LLC, DAVID MAGEE, )
and ANGIE MAGEE                     )
                                    )
                        Defendants. )


       On December 18, 2018, plaintiffs moved to remand this action to Carteret County Superior

Court [D.E. 10] and filed a memorandum in support [D.E. 11]. On January 3, 2019, defendants
                           '
responded in opposition [D.E. 13]. On January 10,2019, plaintiffs replied [D.E. 14].

       The amount in controversy under 28 U.S.C. § 1332(a) does not exceed $75,000. See 28

U.S.C. § 1332(a); [D.E. 2-1]. Thus, pursuant to 28 U.S.C. § 1447(c), this action REMANDED to

Carteret County Superior Court.

       SO ORDERED. This        14- day of January 2019



                                                     United States District Judge
